
	

115 S1218 IS: Empowering Federal Employment for Veterans Act of 2017
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1218
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2017
			Ms. Heitkamp (for herself, Mr. Sullivan, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To promote Federal employment for veterans, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Empowering Federal Employment for Veterans Act of 2017 or the Empowering FED Vets Act.
		2.Establishment of veterans employment programs in Federal agencies
 (a)DefinitionsIn this section— (1)the term covered agency means—
 (A)the Department of State; (B)the Department of the Treasury;
 (C)the Department of Defense; (D)the Department of Justice;
 (E)the Department of the Interior; (F)the Department of Agriculture;
 (G)the Department of Commerce; (H)the Department of Labor;
 (I)the Department of Health and Human Services; (J)the Department of Housing and Urban Development;
 (K)the Department of Transportation; (L)the Department of Energy;
 (M)the Department of Education; (N)the Department of Veterans Affairs;
 (O)the Department of Homeland Security; (P)the Environmental Protection Agency;
 (Q)the National Aeronautics and Space Administration; (R)the Agency for International Development;
 (S)the General Services Administration; (T)the National Science Foundation;
 (U)the Nuclear Regulatory Commission; (V)the Office of Personnel Management;
 (W)the Small Business Administration; (X)the Social Security Administration; and
 (Y)any other Executive agency (as defined in section 105 of title 5, United States Code) that the President may designate;
 (2)the term transitioning member of the Armed Forces means a member of the Armed Forces who is expected to be discharged or released from active duty in the Armed Forces within 180 days; and
 (3)the term veterans employment official means— (A)the head of a Veterans Employment Program Office established under subsection (b)(1)(A); and
 (B)an employee designated to carry out a Veterans Employment Program for a covered agency under subsection (b)(1)(B).
 (b)Veterans Employment ProgramsThe head of a covered agency shall— (1)(A)establish or maintain a Veterans Employment Program Office within the covered agency; or
 (B)designate an employee of the covered agency who shall have full-time responsibility for carrying out a Veterans Employment Program for the covered agency; and
 (2)ensure the public availability of contact information for veterans employment officials to ensure engagement with prospective applicants.
 (c)ResponsibilitiesA veterans employment official of a covered agency shall— (1)enhance employment opportunities for veterans within the agency, consistent with law and merit system principles, including by developing and implementing—
 (A)the agency’s plan for promoting employment opportunities for veterans; (B)veterans recruitment programs; and
 (C)training programs for veterans with disabilities; (2)coordinate and provide employment counseling and training programs to prospective applicants to help match the skills and career aspirations of veterans to the needs of the agency, targeting high-demand Federal occupations that are projected to have heavy recruitment needs;
 (3)participate in skills-based, cross-governmental, and individual agency career development programs to leverage those programs in matching veterans’ career aspirations with high-growth occupations; and
 (4)provide mandatory annual training to human resources employees and hiring managers of the agency concerning veterans’ employment, including training on veterans’ preferences and special authorities for the hiring of veterans.
				(d)Coordination by Office of Personnel Management
 (1)In generalThe Director of the Office of Personnel Management shall facilitate coordination among veterans employment officials, including appropriate sharing of resources and information to help match the skills and career aspirations of veterans to the needs of the agencies.
 (2)ResponsibilitiesThe Director of the Office of Personnel Management shall— (A)establish a Veterans Program Office to provide Government-wide leadership in recruitment and employment of veterans in the executive branch of the Federal Government;
 (B)regularly convene veterans employment officials for working-level meetings to share information on best practices, prospective applicants, and strategies for matching veterans with appropriate employment;
 (C)develop mandatory annual training for human resources employees and hiring managers of covered agencies concerning veterans’ employment, including training on veterans’ preferences and special authorities for the hiring of veterans;
 (D)develop a skills-based, cross-governmental career development program for covered agencies to leverage in matching veterans’ career aspirations with high-growth occupations;
 (E)promote the Federal Government as an employer of choice to transitioning members of the Armed Forces and veterans;
 (F)market the talent, experience, and dedication of transitioning members of the Armed Forces and veterans to Federal agencies; and
 (G)disseminate Federal employment information to veterans and hiring officials. (3)AccountabilityNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to Congress a report on—
 (A)progress made toward the sharing of resources among veterans employment officials; (B)progress made toward the sharing of information among veterans employment officials, including steps to promote face-to-face interaction and the use of Federal information gateways;
 (C)the development and implementation of training programs for human resources employees and hiring managers of Federal agencies;
 (D)career development programs for veterans seeking employment; and (E)efforts to promote the Federal Government as an employer of choice to transitioning members of the Armed Forces and veterans.
					3.Interagency Council on Veterans Employment
			(a)Establishment
 (1)In generalThere is established an interagency council on matters relating to the employment of veterans.
 (2)DesignationThe council established under paragraph (1) shall be known as the Interagency Council on Veterans Employment (in this section the Council). (b)Membership (1)CompositionThe Council shall consist of the heads of—
 (A)each covered agency (as defined in section 2(a)); and (B)any other Executive agency (as defined in section 105 of title 5, United States Code) that the President may designate.
 (2)Co-chairsThe Secretary of Labor and the Secretary of Veterans Affairs shall serve as Co-Chairs of the Council.
 (3)Vice-chairThe Director of the Office of Personnel Management shall serve as the Vice Chair of the Council. (c)DutiesThe duties of the Council shall include each of the following:
 (1)To advise and assist the President and the Director of the Office of Personnel Management on matters relating to maintaining a coordinated Government-wide effort to increase the number of veterans employed by the Federal Government in positions that match the skills and career aspirations of veterans, by enhancing recruiting, hiring, retention, training and skills development, and job satisfaction.
 (2)To serve as a national forum for promoting employment opportunities for veterans in the executive branch of the Federal Government.
 (3)To establish performance measures to assess the effectiveness of efforts to promote recruiting, hiring, retention, training and skills development, and job satisfaction of veterans by the Federal Government.
 (4)Not later than 1 year after the date of enactment of this Act and not less frequently than once each year thereafter, to submit to the President and Congress a report on the effectiveness of those efforts.
				(d)Administration
 (1)Duties of Co-ChairsThe Co-Chairs shall convene regular meetings of the Council, determine its agenda, and direct its work.
 (2)Steering CommitteeAt the direction of the Co-Chairs, the Council may establish— (A)a Steering Committee to provide leadership, accountability, and strategic direction to the Council; and
 (B)subgroups to promote coordination among veterans employment officials (as defined in section 2(a)).
 (3)Executive DirectorThe Vice Chair shall designate an Executive Director for the Council to support the Vice Chair in managing the Council's activities.
 (4)OPMThe Office of Personnel Management shall provide administrative support for the Council to the extent permitted by law and within existing appropriations (as of the date of the provision).
				4.Expansion of SkillBridge initiative to include participation by Federal agencies
 (a)Modification of initiative by Secretary of DefenseThe Secretary of Defense, in consultation with the Director of the Office of Personnel Management, shall make such modifications to the SkillBridge initiative of the Department of Defense as the Secretary considers appropriate to enable Federal agencies to participate in the initiative as employers and trainers, including the provision of training by Federal agencies under the initiative to transitioning members of the Armed Forces.
 (b)Participation by Federal agenciesThe Director, in consultation with the Secretary, shall take such actions as may be necessary to ensure that each Federal agency participates in the SkillBridge initiative of the Department of Defense as described in subsection (a).
 (c)Transitioning members of the Armed Forces definedIn this section, the term transitioning member of the Armed Forces means a member of the Armed Forces who is expected to be discharged or released from active duty in the Armed Forces not more than 180 days after the member commences training under the SkillBridge initiative.
